Citation Nr: 0309020	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-15 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the period of enrollment by the appellant at the University 
of Phoenix (UOP) while in pursuit of a bachelor's degree 
between November 1998 and June 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant entered active duty in August 1974.  He stated 
that he retired in July 2000.

This appeal arises out of the appellant's April 1999 
disagreement with the amount of Department of Veterans 
Affairs (VA) educational benefits that he was paid.  A 
statement of the case was issued by the Muskogee, Oklahoma RO 
in July 1999, and the appellant submitted a substantive 
appeal in August 1999; thus perfecting his appeal to the 
Board of Veterans' Appeals (Board).  In September 2002, the 
appellant testified at a hearing conducted by the undersigned 
at the Albuquerque, New Mexico RO where the case has been 
transferred.  


REMAND

The record reflects that the appellant pursued classes at UOP 
between November 1998 and June 1999.  UOP has certified that 
the appellant enrolled in 10 classes, each earning three 
credit hours.  Tuition and fees for each class was $507.  UOP 
certified the attended dates as follows: November 10, 1998 to 
December 14, 1998; November 12, 1998 to December 16, 1998; 
January 6, 1999 to February 2, 1999; January 7, 1999 to 
February 4, 1999; February 9, 1999 to March 9, 1999; February 
11, 1999 to March 11, 1999; March 16, 1999 to April 13, 1999; 
April 20, 1999 to May 18, 1999; April 21, 1999 to May 19, 
1999; and May 26, 1999 to June 23, 1999.

The RO explained to the appellant that his monthly rate of 
payment was based on his tuition and fees or the monthly rate 
paid to an appellant pursuing the same rate of training, 
whichever was less.  The veteran was told that his monthly 
rate was based on the tuition and fees reported by the school 
and the actual length of the class period.  The RO explained 
that when classes overlapped, the monthly rates for each 
class were added together to obtain a new combined monthly 
rate.  He was also told that a serviceperson on active duty 
was not entitled to payment for any break between classes.

In support of his claim, the appellant has presented 
testimony at a personal hearing and written correspondence 
which is of record.  The veteran contends that the five week 
sessions offered by UOP represented terms.  He states that VA 
considered each class to be in and of itself a term, however, 
as noted, he believes that each five week session was a term, 
regardless of how many classes were taken during that period.  
He states that because each class was considered a term in 
and of itself as opposed to the whole five week session being 
considered a term, he was paid less for the first and last 
days of each class session.  He maintains that he was taking 
classes consecutively and the small breaks between those 
classes should not be considered breaks in his enrollment and 
he should be paid for those time periods.  

An ordinary school year generally represents a period of 2 
semesters or 3 quarters, which is not less than 30, nor more 
than 39, weeks in total length.  A semester, which is a 
division of the ordinary school year, usually represents a 
period of 15 to 19 weeks.  38 C.F.R. § 21.4200(b)(4).  A 
quarter, which also is a division of the ordinary school 
year, usually represents a period of 10 to 13 weeks.  A term 
is any regularly established division of the ordinary school 
year under which the school operates.  When a term is not a 
standard semester or quarter as defined in 38 C.F.R. § 
21.4200(b), the credit hours must be adjusted to "equivalent 
credit hours" before determining training time for payment 
purposes.  38 C.F.R. § 21.4272(g).

The Board finds that the RO needs to contact UOP with regard 
as to whether each class should be considered in and of 
itself to be a term or whether the separate four to five week 
sessions should in total be considered to be a term, 
regardless of how many classes are taken within that period.  
The RO should verify with UOP whether that university has 
semester or quarter terms, the number of whole weeks in each 
term, and the number of days from the beginning to the end of 
the term.  Further, the RO should indicate whether the 
veteran's courses of study at issue in this appeal are 
considered collegiate courses, as defined by VA law, and if 
not, the RO should specify the appropriate course 
classification.  The RO should again determine whether the 
terms taken by the appellant were standard or non-standard.  
If applicable, the exact calculations obtained with the 
application of the provisions of 38 C.F.R. § 21.4272(g) to 
the facts of this case should be clearly set forth.  

Finally, the Board notes that the appellant should be 
provided notice of the Veterans Claims Assistance Act (VCAA).

Accordingly, this matter is remanded for the following 
action:

1.  The appellant should be provided 
notice of VCAA and all actions taken by 
the RO should conform with VCAA.

2.  The RO should contact UOP with regard 
as to whether each class should be 
considered in and of itself to be a term 
or whether the separate four to five week 
sessions should in total be considered to 
be a term, regardless of how many classes 
are taken within that period.  The RO 
should verify with UOP whether that 
university has semester or quarter terms, 
the number of whole weeks in each term, 
and the number of days from the beginning 
to the end of the term.  Further, the RO 
should indicate whether the veteran's 
courses of study at issue in this appeal 
are considered collegiate courses, as 
defined by VA law, and if not, the RO 
should specify the appropriate course 
classification.  The RO should again 
determine whether the terms taken by the 
appellant were standard or non-standard.  
If applicable, the exact calculations 
obtained with the application of the 
provisions of 38 C.F.R. § 21.4272(g) to 
the facts of this case should be clearly 
set forth.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




